       Case 8:18-bk-13004-TA                        Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                                       Desc
                                                     Main Document    Page 1 of 18
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
                         Demar Energy LLC                                       Udi Gilboa; Topnotch DTLA US,llc; DTLA TD Energy
                                                                                LLC; ALKM Financial Services, Ronen Twitto and
                                                                                other interested parties.
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
  Kent Salveson                                                                  Garrick Hollander


PARTY (Check One Box Only)                         PARTY (Check One Box Only)
X□ Debtor   □ U.S. Trustee/Bankruptcy Admin        □ Debtor      □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                □ Creditor    □ Other
                                                                 X
□ Trustee                                          □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
             This is an action to quiet title, pursuant to 11 USC 365(a), as to the ownership of bankruptcy estate
             property and to determine ownership of member interests in Demar Energy LLC and TDLA TD
             Energy LLC

                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□ 11-Recovery of money/property - §542 turnover of property                     □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□                                                                               □
                                                                                   63-Dischargeability - §523(a)(8), student loan
X 14-Recovery of money/property - other                                            64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other
X 21-Validity, priority or extent of lien or other interest in property

                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)       X 72-Injunctive relief – other

□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □
                                                                                FRBP 7001(9) Declaratory Judgment
                                                                                X 91-Declaratory judgment

□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law
X                                                              □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint               Demand $
Other Relief Sought Declaration that the estate property belongs to the Debtor-Plaintiff
     Case 8:18-bk-13004-TA                Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                               Desc
                                           Main Document    Page 2 of 18
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR Demar Energy LLC              BANKRUPTCY CASE NO. 8:18-bk-13299
                                                                                                      8:18-bk-13004
DISTRICT IN WHICH CASE IS PENDING                        DIVISION OFFICE                                NAME OF JUDGE
   Central                                                 Santa Ana                                      Theodor Albert
                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                ADVERSARY
   Demar Energy LLC                                                                                     PROCEEDING NO.
                                                       Uhed Gilboa et al                                   8:18-bk-13299
DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE
       Central                                                           Santa Ana                         Theodore Albert
SIGNATURE OF ATTORNEY (OR PLAINTIFF)



                       /S/ Kent Salveson

DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
              Nov. 6, 2018
                                                                        Kent Salveson



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
     Case 8:18-bk-13004-TA         Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14             Desc
                                    Main Document    Page 3 of 18



 1   Kent Salveson, SBN 101311
     2549 East Bluff Dr.-B; #459
 2   Newport Beach, CA 92660

 3   Telephone:   (949) 291-7393
     Facsimile:
 4   Email: Kent1199@Gmail.com

 5   Attorney for: Demar Energy LLC; DIP

 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
10

11
       In re                                            Lead Case No. 8:18-BK-13004 -TA
12
       Nasco Petroleum LLC                              Chapter 11
13                                     Debtor
                                                        Joint Admin. with: 8:18-bk-13299 - TA
14
        Demar Energy LLC                                Adv. Proc.
15                                      Debtor.
                                                        COMPLAINT FOR DECLARATORY
16                                                      RELIEF; QUIET TITLE TO
                                                        BANKRUPTCY ESTATE PROPERTY;
17                                                      FRAUD; CONVERSION; AND
                                                        SANCTIONS AGAINST UHED
18     Demar Energy LLC; a California Limited           GILBOA, RONEN TWITO AND AMIT
       Liability Company                                YONAY.
19
                    v.                                  Date: December 11th, 2018
20                                                      Time: 2::00 pm
       TDLA TD Energy LLC; a Delaware                   Place: Courtroom 5B
       limited liability company; Topnotch DTLA
21     US, LLC a Delaware Limited Liability                    United States Bankruptcy Court
       Company; ALKM Financial Services                        411 W. Fourth St.
22     LLC; a Delaware Limited Liability                       Santa Ana, CA 92701
       Company; Ehud Gilboa; an Individual;
23     and RonenTwito, an Individual

24

25



                                      Demar Energy Complaint

                                                  - 1
     Case 8:18-bk-13004-TA            Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                         Desc
                                       Main Document    Page 4 of 18


             Demar Energy LLC, as Debtor in Possession, respectfully alleges as follows:
 1

 2                                          STATEMENT OF JURISDICITON

 3           1)       Nasco Petroleum filed a petition under chapter 11 under Title 11 of the United States
     Bankruptcy Code on August 16, 2018; case # 8:18-bk-13004.
 4
             2)       On September 4, 2018, Demar Energy LLC filed a chapter 11 petition under chapter 11
 5   of the United States Bankruptcy Code; case # 8:18-bk-13299.

 6           3)       The claims in this Complaint arise in, are related to and effect the both the Nasco case
     and the Demar case.
 7
             4)       The Court has ordered the joint administration of the two cases because they are related
 8   cases and for that reason Court has jurisdiction over both cases.

 9           5)       The instant adversary proceeding is brought pursuant to Rule 7001 and 7003 of the
     Federal Rules of Bankruptcy Procedure (F.R.B.P.) and is a core proceeding pursuant to 28 USC
10
     157(b)(2)(A),(B) and (0).
11           6)       The Bankruptcy Court has jurisdiction over this adversary proceeding pursuant to 28

12   USC 157, and 1334; and 11 USC 365(a).
             7)       Venue properly lies in this jurisdicial district in that this civil proceeding arises under
13
     Title 11n of the United States Code, or arises in or is related to a case under Title 28 of the United
14   States Code, as provided for in 28 USC 1409(a).

15
                                               PARTIES TO THE ACTION
16
             8)       Demar Energy LLC is the Plaintiff and is the Debtor in Possession acting as the chapter
17   11 Trustee of the bankruptcy estate.

18
             9)       Defendants consist of Uhed Gilboa, individually; Ronen Twito, individually; TDLA
     TD Energy LLC, Topnotch DTLA US LLC; ALKM Financial Services LLC, collectively referred to as
19
     Defendant.
20           10)      Plaintiff is informed and believes and thereon alleges that Defendant Udi Gilboa is an
     Israeli citizen and is not a California resident.
21
             11)      Plaintiff is informed and believes and thereon alleges that Defendant Ronen Twito is an
22
     Israeli citizen and is not a California resident.
23           12)      Plaintiff is informed and believes and thereon alleges that TDLA TD Energy LLC;
     ALKM Financial Services LLC, and Topnotch TDLA US LLC are not registered to do business in the
24
     State of California.
25



                                            Demar Energy Complaint

                                                         - 2
     Case 8:18-bk-13004-TA           Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                       Desc
                                      Main Document    Page 5 of 18


             13)     Plaintiff is informed and believes and there on alleges that DTLA TD Energy; ALKM
 1
     Financial Services, and Topnotch DTLA US that none of these Defendants have the capacity to sue and
 2   lack standing because they are not businesses registered to do business in the State of California.

 3
                                              STANDING OF PLAINTIFF
 4
             14)     Plaintiff, Demar Energy LLC, a California limited liability company, is the Debtor in
 5   Possession and has standing to bring this action pursuant to 11 USC 1106 and FRBP Rule 7001(1)(2)(7)

 6   and/or (9).

 7
                      LACK OF STANDING and/or CAPACITY OF DEFENDANTS TO SUE
 8           15)     Judicial notice is requested that a search of the website for the California Secretary of

 9   State using the “Business Search” tab shows that Defendant DTLA TD Energy LLC is not registered to
     do business in the State of California and for that reason lacks both capacity to sue and standing.
10
             16)     Another search for ALKM Financial Services LLC shows that it is not registered to do
11   business in the State of California and therefore lacks both capacity to sue and standing.

12           17)      Lastly, a search for Topnotch DTLA US LLC shows that it is not registered in the
     State of California and for that reason lacks capacity to sue and standing.
13
             18)     California Code of Civil Procedure 430.10(b) and California Corporations Code 2105
14   and 2203 prohibit an unregistered foreign entity that has transacted intrastate business from asserting a

15
     claim or cause of action.

16

17                                                   ALLEGATIONS

18
             Demar Energy Members and Capital Contributions:
19
             19)     Plaintiff is Demar Energy LLC, a California limited liability company.
20           20)     Plaintiff is in the business of buying, operating, managing, developing and selling oil
     wells and natural gas wells.
21
             21)     The managing members of Demar Energy are Marshall Diamond Goldberg and Derek
22
     Lamarque.
23           22)     Initially, Mr. Goldberg and Mr. Lamarque were the only members.
             23)     As part of the Managers’ effort to finance the purchase of an oil well property, the
24
     Managers caused Demar Energy to issue convertible debt to 4 investors in exchange for a $600,000
25
     loan, “bond-holders”.


                                           Demar Energy Complaint

                                                        - 3
     Case 8:18-bk-13004-TA            Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                         Desc
                                       Main Document    Page 6 of 18


             24)      Amit Yonay assisted Demar Energy by raising $600,000 of debt pursuant to a
 1
     Convertible Promissory Note.
 2           25)      The terms of the Note allowed Demar Energy to convert the $600,000 obligation into

 3   an equity interest.
             26)      Demar Energy in its sole and absolute discretion had the right to convert the Notes into
 4
     an equity interest pursuant to paragraph 5(a) of the Convertible Promissory Note.
 5           27)      The bond-holders are IKO Investments - $100,000, Stabinsky - $100,000, Elkouby -

 6   $100,000 and Yonay - $300,000.
             28)      On July 1, 2018 Demar Energy converted the Notes held by the 4 bond-holders to an
 7
     equity interest terminating the $600,000 obligation.
 8           29)      Amit Yonay, as an individual, is not a member of Demar Energy LLC.

 9           30)      Amit Yonay rejected direct membership in Demar Energy in favor of becoming a
     bond-holder pursuant to Convertible Promissory Note.
10
             31)      The Convertible Promissory Note gave him the option to be a member if the investment
11   was successful or to demand repayment of his investment if the investment was not successful.

12           32)      Separately Amit Yonay owns IKO investments which is the beneficiary of a $100,000
     Convertible Promissory Note plus IKO owns an initial “equity-kicker” interest of 2% which has been
13
     diluted to a lesser amount due to later capital contributions.
14           33)      Because Amit Yonay raised the $600,000, he was made a manager (not a member) of

15
     Demar Energy.
             34)      As a manager for 3 months during which time he was supposed to handle the finance
16
     and accounting aspects of Demar Energy including the opening of the Demar Energy bank account.
17           35)      During his 3 month tenure at Demar Energy, Amit Yonay and Uhed Gilboa conspired

18
     to defraud and in fact did defraud Plaintiff by literally embezzling, converting and/or stealing all of
     Demar Energy’s funds out of its bank account so that Demar Energy could not make its first scheduled
19
     loan payment.
20           36)      The theft was designed to trigger Demar Energy’s default on its loan.
             37)      When Defendant states in its pleadings that it had knowledge that Demar Energy would
21
     default in advance of the July 10, 2018 payment due date, its knowledge was based on Uhed Gilboa and
22
     Amit Yonay stealing the funds of Demar Energy.
23           38)      The bond-holders are now equity members in Demar Energy llc.
             39)      Also, June 10, 2018, Demar Energy admitted another new member that has agreed to
24
     make a $3,000,000 capital contribution and provide a $300,000 cash bond to replace the existing oil
25
     conservation bonds.


                                           Demar Energy Complaint

                                                         - 4
     Case 8:18-bk-13004-TA             Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                         Desc
                                        Main Document    Page 7 of 18


             40)        Alliance Energy Solutions holds a 65% interest in Demar Energy based on it capital
 1
     contribution divided by total capital invested.
 2           41)        Currently, the only members of Demar Energy are Mr. Goldberg, Mr. Lamarque,

 3   Alliance Energy Solutions, and the 4 converted bond-holders.
             42)        Collectively, the members constitute the owners of Plaintiff.
 4

 5           The Property and Purchase:

 6           43)        Plaintiff identified an oil and gas well facility located at 1325 South Broadway, Los
     Angeles, CA, the “Property”, that it wanted to acquire.
 7
             44)        Plaintiff made an offer to acquire the Property and eventually entered into a Purchase
 8   and Sale Agreement with an effective date of January 1, 2018 with the Seller, Delco Petroleum, for

 9   $2,160,000.
             45)        Plaintiff is the Buyer under the Purchase and Sale Agreement to acquire the Property
10
     from Seller.
11           46)        The only parties to the Purchase and Sale Agreement are Plaintiff and Seller.

12           47)        Seller consists of Delco Petroleum, ATCO Petroleum, and YN 86000 referred to as
     Delco or Seller.
13
             48)        No Defendant is a signatory or 3rd party beneficiary of the Purchase and Sale
14   Agreement.

15
             49)        The Property consists of oil and gas wells located on 3 parcels of land.
             50)        The Property under the Purchase and Sale Agreement consists of both real property,
16
     personal property, and intangibles related to the production of oil and gas.
17           51)        The Purchase and Sale Agreement does not sell, transfer or convey any right, title or

18
     interest of Nasco Petroleum which is a separate legal entity.
             52)        The Property is located at 1325 South Broadway, Los Angeles, CA.
19
             53)        The three parcels of land consist of a fee simple interest in lot 6; a 99 year ground-lease
20   for lot 7 allowing for the exploration and extraction of oil and gas; and a 99 year ground-lease for lot 29
     allowing for the exploration and extraction of oil and gas.
21
             54)        The purchase price of the Property is $2,160,000, plus the payment of trade debt of
22
     $877,000.
23           55)        The effective date of the Purchase and Sale Agreement was January 1, 2018.

24

25



                                             Demar Energy Complaint

                                                           - 5
     Case 8:18-bk-13004-TA             Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                         Desc
                                        Main Document    Page 8 of 18


               Nasco Petroleum Assignment
 1
               56)    Plaintiff also negotiated the assignment of Nasco Petroleum to Seller.
 2             57)    The Nasco assignment was agreed to under a separate assignment agreement meaning

 3   it was not a part of the Purchase and Sale Agreement.
               58)    Nasco is an oil field manager or operating company.
 4
               59)    Nasco does not own any real or personal property.
 5             60)    Nasco only holds the permits and licenses to operate the oil and gas well Property.

 6             61)    Seller assigned all of its interest in Nasco to Plaintiff subject to a reversionary interest
     if Plaintiff failed to perform Conditions-Subsequent.
 7
               62)    With respect to the Conditions-Subsequent, Plaintiff breached the Nasco assignment
 8   agreement because Defendants defaulted on their performance owed to Demar Energy.

 9             63)    Upon default by Demar Energy, all shares of Nasco reverted to Seller.

10
                     Purchase Terms and Anticipatory Assignment:
11             64)    Plaintiff sought and interviewed several debt and equity financial participants to cover

12   part of the cost of the acquisition price.
               65)    Plaintiff selected Defendant.
13
               66)    Defendant consists of a number of constantly changing alter ego and shell companies
14   controlled by Udi Gilboa, all of which are used for his personal fraudulent purposes.

15
               67)    None of Defendants companies are registered to do business in the State of California
     and for that reason lack standing and capacity to sue in court.
16
               68)    Defendant includes but is not limited to Uhed Gilboa, Topnotch DTLA US, llc; TDLA
17   TD Energy llc; ALKM Financial Services llc; and Ronen Twito.

18
               69)    The Purchase and Sale Agreement included terms and conditions that had to be
     satisfied post-closing referred to as Conditions Subsequent in order for title to fully vest in Plaintiff as
19
     the Buyer.
20             70)    One of the provisions of the Purchase and Sale Agreement was paragraph XVI.16
     which prohibits Demar Energy, Plaintiff, from assigning its interest in the property to any third party
21
     including Gilboa until such time as the Conditions Subsequent are satisfied and the Seller, Delco, gives
22
     its consent to the assignment.
23             71)    No consent has been issued by Delco so no assignment has been agreed to by the
     Seller.
24

25



                                            Demar Energy Complaint

                                                          - 6
     Case 8:18-bk-13004-TA               Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                        Desc
                                          Main Document    Page 9 of 18


             72)         Plaintiff and Defendant, in anticipation of consent from the Seller, entered into a
 1
     number of agreements to assign the rights under the Purchase and Sale Agreement to TDLA TD Energy
 2   LLC.

 3           73)         TDLA TD Energy LLC is a company that is not registered to do business in the State
     of California yet is actively doing business within the state.
 4
             74)         The assignment from Demar Energy to TDLA TD Energy is subject to the condition-
 5   precedent that the Seller, Delco, must consent to the transfer, however no consent was issued so there

 6   has not been an assignment from Demar Energy to DTLA TD Energy.
             75)         The assignment is an executory contract since its performance has not yet occurred.
 7
             76)         Defendant breached its agreements with Plaintiff causing a dispute between the parties
 8   and causing Plaintiff to breach its agreement with Seller.

 9
             TDLA TD Energy Capital Account and Member Interests:
10
             77)         Plaintiff is also a member of TDLA TD Energy and owns a 25% interest which is
11   claimed to be an 80% interest based on Plaintiff’s capital account.

12           78)         Plaintiff’s membership interest is based on it projected capital account of $600,000, the
     amount agreed upon when the TDLA TD Energy operating agreement was signed.
13
             79)         Plaintiff was supposed to only have a $600,000 capital account in exchange for 25% in
14   TDLA TD Energy.

15
             80)         Defendant failed to contribute all of the required capital to its capital account and
     Defendant then converted money to its personal use such that it reduced the Defendant’s capital account
16
     to reflect only a 20% interest in TDLA TD Energy.
17           81)         Plaintiff claims an 80% interest in TDLA TD Energy because it has contributed 80% of

18
     the total capital to the company.
             82)         Defendant highjacked Nasco, oil field operating company and converted $657,000 to
19
     its personal use.
20           83)         Defendant has taken revenues that belong to Demar Energy and disbursed the money to
     Amit Yonay and Uhed Gilboa for the personal benefit and use.
21
             84)         The conversion of the revenue is the proximate cause of Demar Energy’s need to file a
22
     voluntary chapter 11 bankruptcy petition.
23           85)         Defendant’s claim to any property interest rests on the validity of the assignment
     agreement between Demar Energy and TDLA TD Energy.
24
             86)         Plaintiff has rejected the assignment between Demar Energy and TDLA TD Energy as
25
     an executory contract pursuant to 11 USC 365(a).


                                              Demar Energy Complaint

                                                            - 7
     Case 8:18-bk-13004-TA           Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                        Desc
                                      Main Document    Page 10 of 18


               87)   Plaintiff claims the sole and exclusive right, title and interest in the Property described
 1
     in the Purchase and Sale Agreement.
 2             88)   Defendant has made false claims that it is the owner of the Property described in the

 3   Purchase and Sale Agreement despite not being a party to the agreement preventing Plaintiff from filing
     a plan of re-organization.
 4
               89)   Defendant has also falsely claimed that it owns a membership interest in Demar Energy
 5   LLC, the Plaintiff because it realizes that the rejection of the Demar-TDLA assignment terminates its

 6   expectation of the transfer of property rights to TDLA TD Energy.
               90)   Demar Energy LLC, Plaintiff has never issued a membership interest to Defendant and
 7
     does not recognize him as a member.
 8             91)   Defendant does not have a capital account in Plaintiff as required under 26 USC

 9   263(a).

10
                                              FIRST CAUSE OF ACTION
11             QUIET TITLE TO PROPERTY UNDER THE PURCHASE AND SALE AGREEMENT

12                         BY OPERATION OF LAW UNDER BANKRUPTCY CODE 365(A)

13
               92)   Plaintiff incorporates and re-alleges paragraphs 1-91 as if set forth fully.
14             93)   Pursuant to 11 USC 365, Plaintiff has rejected the assignment agreement entered into

15   by and between Demar Energy LLC and TDLA TD Energy LLC for the purpose of terminating the
     assignment of the Property under the Purchase and Sale Agreement.
16
               94)   As provided above the assignment agreement between Demar Energy and TDLA TD
17   Energy creates a future assignment of the Property described in the Purchase and Sale Agreement is an

18
     executory contract.
               95)   11 USC 365(a) Provides that “the trustee, …may assume or reject any executory
19
     contract or unexpired lease of the debtor.”
20             96)   The rejection of the Demar Energy and TDLA TD Energy assignment agreement
     terminates any right, title or interest in the property that may have been held by Defendants.
21
               97)   Plaintiff claims that based on 11 USC 365 that all right, title and interest in the Property
22
     described in the Purchase and Sale Agreement remains vested solely and exclusively in Demar Energy
23   LLC as a result of rejecting the assignment agreement.

24

25



                                           Demar Energy Complaint

                                                        - 8
     Case 8:18-bk-13004-TA             Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                         Desc
                                        Main Document    Page 11 of 18


                                               SECOND CAUSE OF ACTION
 1
               DECLARATORY RELIEF AS TO NASCO PETROLEUM HAVING NO OWNERSHIP
 2                   PROPERTY INTEREST UNDER THE PURCHASE AND SALE AGREEMENT

 3
               98)     Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-97
 4
     above.
 5             99)     Nasco Petroleum does not own any real or personal property and for that reason the

 6   reversion of the membership interests in Nasco back to Seller does not affect the title to the Property
     received by Plaintiff under the Purchase and Sale Agreement.
 7
               100)    Plaintiff holds title to the Property under the Purchase and Sale Agreement only subject
 8   to Conditions Subsequent.

 9             101)    Consequently, Nasco does not have any interested party in regard to the right, title and
     interest in the Property described in the Purchase and Sale Agreement and the reversion has no effect on
10
     the Property conveyed by Delco as Seller.
11             102)    The Plaintiff is the only entity holding all right, title and interest in the Property

12   described under the Purchase and Sale Agreement.

13
                                                THIRD CAUSE OF ACTION:
14                          THE NASCO ASSIGNMENT IS AN EXECUTORY CONTRACT

15
                                        SUBJECT TO REJECTION UNDER 365(A)
               103)    Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-102
16
     above.
17             104)    The assignment of the membership interest in Nasco is an executory contract.

18
               105)    The Nasco assignment from Demar Energy to Defendant has been rejected by Demar
     Energy.
19
               106)    The rejection terminates the interest of Defendant in Nasco pursuant to 11 USC 365(a).
20             107)    Demar Energy has elected to enforce the assignment against Aziz Delrahim who is the
     person that is the assignor of the Nasco Petroleum assignment.
21
               108)    Plaintiff is the sole party that is entitled to accept or reject the Nasco assignment and
22
     for that reason it is the sole beneficiary of the assignment.
23

24

25



                                             Demar Energy Complaint

                                                           - 9
     Case 8:18-bk-13004-TA           Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                      Desc
                                      Main Document    Page 12 of 18


                                               FOURTH CAUSE OF ACTION
 1
                 DECLARATORY RELIEF THAT DEFENDANT DID NOT BUY DEMAR
 2               ENERGY’S DEBT AND CONVERT IT TO AN EQUITY MEMBERSHIP

 3
              109)     Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-108
 4
     above.
 5            110)    Membership in Demar Energy LLC is established by making a capital contribution to

 6   the company, applying for membership to the managing members and receiving the consent of the
     managing members to become an accepted member.
 7
              111)    A capital account means an account under 26 USC 263(a) of the Internal Revenue
 8   Code.

 9            112)    The only accepted members that have capital accounts in Demar Energy LLC are Mr.
     Goldberg, Mr Lamarque, Alliance Energy Solutions, and the 4 converted members.
10
              113)    Demar Energy had entered into a 4 Convertible Promissory Notes for a total amount of
11   $600,000 that allowed the Debtor, Demar Energy, to convert the Notes into an equity interest in Demar

12   Energy pursuant to paragraph 5(a).
              114)    On July 1, 2018, Demar Energy elected to convert the Notes into an equity interest
13
     pursuant to paragraph 5(a) of the Note.
14            115)    The conversion terminated the $600,000 obligation under the Note.

15
              116)    Amit Yonay, with knowledge that the Note had been converted to equity, agreed to sell
     the Notes to Defendant who also knew that the Notes had been converted, for the sole purpose of
16
     attempting to defraud Plaintiff by making a false and frivolous claim in regard to a membership interest.
17            117)    Consequently, Plaintiff is owned solely and exclusively by the existing members

18
     because at the time of sale of the Notes, the obligations had been terminated.
              118)    Defendant has never applied to, made a capital contribution to, nor has it been
19
     approved as a member by Demar Energy LLC and for that reason is not a member.
20
                                               FIFTH CAUSE OF ACTION
21
                             DECLARATORY RELIEF PURSUANT TO 11 USC 365(A)
22
                     FOR EXECUTORY CONTRACT REGARDING MEMBERSHIP INTEREST
23
              119)    Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-118
24
     above.
25



                                           Demar Energy Complaint

                                                       - 10
     Case 8:18-bk-13004-TA            Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                       Desc
                                       Main Document    Page 13 of 18


              120)    Plaintiff’s converted the debt under the Convertible Promissory Notes to a membership
 1
     interests extinguishing the debt pursuant to its contract rights.
 2            121)    Defendant did not buy the Debt from Amit Yonay because at the time of sale the debt

 3   had been extinguished.
              122)    Because the debt had been extinguished by conversion, Defendant could not acquire
 4
     the debt and use that as its method to acquire an interest in Demar Energy.
 5            123)    Amit Yonay effectively defrauded Defendant by selling an obligation which Amit

 6   Yonay knew had been extinguished through conversion of the debt to equity.
              124)    Defendant’s claim must fail because the alleged conversion of the Debt by Gilboa is
 7
     not automatic and not absolute meaning that it is not fully performed.
 8            125)    Therefore Defendant’s claim fails as an executory contract which Plaintiff, Demar

 9   Energy has rejected.
              126)    To claim a membership interest Gilboa must first perfect its ownership of the debt
10
     which it cannot do because the debt had been converted to equity.
11            127)    Assuming that the debt has been transferred to Defendant it must assert its right to

12   membership and be accepted into Demar Energy as a member.
              128)    Demar Energy has never agreed to admit Defendant as a member.
13
              129)    Pursuant to 11 USC 365(a), the Debtor may reject the assignment of a membership
14   interest thereby terminating the right of Defendant to a membership interest in the Debtor.

15
                                               SIXTH CAUSE OF ACTION
16
                         FRAUD BY UHED GILBOA, RONEN TWITO AND AMIT YONAY
17

18
              130)    Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-129
     above.
19
              131)    Defendants, Uhed Gilboa, Ronen Twito, and Amit Yonay damage Plaintiff by stealing,
20   embezzling and/or converting Demar Energy’s bank account and the funds contained in the bank
     account to their personal use.
21
              132)    The funds were stolen, embezzled and/or converted by Uhed Gilboa, Ronen Twito and
22
     Amit Yonay to prevent Plaintiff from making its loan payment to the 4 bond-holders under the
23   Convertible Promissory Note.
              133)    Defendants attempted to trigger a technical default allowing them to seize control of the
24
     debt under the more burdensome provisions of paragraph 5(b) which is invoked in the event of a default
25
     as opposed to a conversion while the Notes are current under provisions of 5(a) of the Note.


                                            Demar Energy Complaint

                                                         - 11
     Case 8:18-bk-13004-TA             Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                      Desc
                                        Main Document    Page 14 of 18


              134)    By fraudulently triggering the default the Defendants sought to steal the ownership or
 1
     equity interests of other equity members of Demar Energy.
 2

 3                                           SEVENTH CAUSE OF ACTON
                                EMBEZZLEMENT AND CONVERSION OF $657,000
 4
              135)    Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-134
 5   above.

 6            136)    Plaintiff have been damaged by the embezzlement and conversion of $657,000 of
     revenue derived from the sale of oil and gas that has been taken by Defendant.
 7
              137)    Plaintiff is the sole and absolute owner of the oil and gas Property and all revenue
 8   generated or produced by the Property is owned by Plaintiff.

 9
                                              EIGHT CAUSE OF ACTION
10
                            QUIET TITLE TO PERCENTAGE OWNESHIP INTERESTS
11                                             IN TDLA TD ENERGY LLC

12
              138)    Plaintiff hereby incorporates each and every allegation contained in paragraphs 1-137
13
     above.
14            139)    Plaintiff has contributed 80% of the capital to TDLA TD Energy LLC.

15
              140)    Plaintiff is entitled to an 80% membership based on its capital contribution and capital
     account.
16
              141)    Defendant has breached its agreement by not funding the required capital contribution
17   it agreed to contribute and by converting money to its use causing Plaintiff to file bankrupty.

18
              142)    Defendant has claimed a 75% interest in the TDLA TD Energy but has only
     contributed 20% of the capital.
19
              143)    Consequently, Plaintiff claims an 80% interest in TDLA TD Energy.
20
                                                      CONCLUSION
21

22
              WHEREFORE, Plaintiff, the Chapter 11 Debtor in Possession prays that this court enter a
23            judgment in favor of Plaintiff for a judicial declaration and damages as follows:

24

25



                                           Demar Energy Complaint

                                                       - 12
     Case 8:18-bk-13004-TA         Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                     Desc
                                    Main Document    Page 15 of 18


            A) First Cause of Action: The Plaintiff has properly rejected the assignment agreement entered
 1
                into by Plaintiff and TDLA TD Energy LLC;
 2          B) First Cause of Action: The Plaintiff, pursuant to the application of 11 USC 365 is the sole

 3              and exclusive owner of the Property described in the Purchase and Sale Agreement;
            C) Second Cause of Action: That Nasco has no right, title or interest in any of the Property
 4
                described under the Purchase and Sale Agreement;
 5          D) Third Cause of Action: That the Nasco Assignment Agreement is an executory contract that

 6              is subject to rejection under 11 USC 365(a) and that Demar Energy has rejected the
                assignment agreement between Plaintiff and Defendant.
 7
            E) Fourth Cause of Action: That Demar Energy LLC is owned solely and exclusively by
 8              Derek Lamarque, Marshall Diamond Goldberg, Alliance Energy Solutions, and the 4

 9              convert equity investors.
            F) Fifth Cause of Action: That Defendant has no membership interest in Demar Energy.
10
            G) Sixth Cause of Action: Defendants have damaged Plaintiff though fraud by converting
11              Plaintiffs bank accounts with damages to be fixed according to proof.

12          H) Seventh Cause of Action: That Defendants have embezzled, converted and/or stolen
                $657,000 form Plaintiff.
13
            I) Eight Cause of Action: Declaration that Demar Energy owns 80% of TDLA TD Energy
14              LLC based on its capita account equaling 80% of the funds contributed.

15
            J) For attorney’s fees and costs
            K) For such other relief as the Court deems just and proper.
16

17

18
     Dated November 6, 2018

19
     /S/ Kent Salveson
20   __________________________________
     Kent Salveson, Attorney for Plaintiff – Demar Energy LLC
21

22

23

24

25



                                            Demar Energy Complaint

                                                     - 13
       Case 8:18-bk-13004-TA              Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14                          Desc
                                           Main Document    Page 16 of 18




 Debtor's Motion for Summary Judgment to Quiet Title regarding: (1) Rejection of executory contract under 11 USC 365(a); (2) Lack
 of Nasco interest in Property, (3) membership in Demar Energy llc; (4) Membership in TDLA TD Energy llc




 11/7/2018




             11/7/2018




11/7/2018
Case 8:18-bk-13004-TA   Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14   Desc
                         Main Document    Page 17 of 18
Case 8:18-bk-13004-TA     Doc 104 Filed 11/08/18 Entered 11/08/18 15:59:14   Desc
                           Main Document    Page 18 of 18




                    Udi Gilboa
                    TDLA TD Energy llc
                    1325 South Broadway
                    Los Angeles, CA 90015

                        Udi Gilboa
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Topnotch TDLA US llc
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Ronen Twito
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Udi Gilboa
                        AKLM Financial Services
                        1325 South Broadway
                        Los Angeles, CA 90015

                        Nasco Petroleum
                        1325 South Broadway
                        Los Angeles, CA 90015



                        Aziz Delrahim
                        1325 South Broadway
                        Los Angeles, CA 90015
